 


109 HR 2751 IH: FHA Energy Efficiency Act
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2751 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend section 526 of the National Housing Act to provide that any certification of a property for meeting energy efficiency requirements for mortgage insurance under such Act shall be conducted by an individual certified by an accredited home energy rating system provider. 
 
 
1.Short titleThis Act may be cited as the FHA Energy Efficiency Act.
2.Energy efficiency certificationsSection 526(a) of the National Housing Act (12 U.S.C. 1735f–4(a)) is amended—
(1)by inserting (1) after (a); and
(2)by adding at the end the following new paragraph:

(2)The Secretary shall require, with respect to any single- or multi-family residential housing subject to a mortgage insured under this Act, that any approval or certification of the housing for meeting any energy efficiency or conservation criteria, standards, or requirements pursuant to this title and any approval or certification required pursuant to this title with respect to energy conserving improvements or any solar energy system, shall be conducted only by an individual certified by a home energy rating system provider who has been accredited to conduct such ratings by the Home Energy Ratings System Council, the Residential Energy Services Network, or such other appropriate national organization, as the Secretary may provide.. 
 
